t c memo united_states tax_court fred allnutt petitioner v commissioner of internal revenue respondent docket no filed date fred allnutt pro_se bradley c plovan for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s federal_income_tax and additions to tax as follows -- - additions to tax and penalties year deficiency sec_6653 a sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure -- big_number big_number dollar_figure -- big_number -- dollar_figure dollar_figure big_number -- dollar_figure dollar_figure big_number -- dollar_figure dollar_figure big_number -- -- dollar_figure big_number -- -- dollar_figure big_number -- -- dollar_figure big_number -- -- dollar_figure big_number -- -- dollar_figure this case is before the court to decide the following issues whether respondent timely issued the notice_of_deficiency to petitioner for tax years and resolution of that issue depends on whether petitioner filed his and federal_income_tax returns when he hand delivered those returns to respondent’s offices pincite hopkins plaza baltimore maryland on date we hold that his delivery of the returns on that date did not constitute filing and that the notice_of_deficiency was timely issued whether petitioner is barred by res_judicata from carrying forward net operating losses from to the years in issue we hold that he is whether to grant petitioner’s motion to dismiss this case and to impose sanctions on respondent under rule c we will deny petitioner’s motion further trial is necessary to resolve the remaining issues in this case unless otherwise specified section references are to the internal_revenue_code in effect for the applicable years and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner resided in maryland when he filed the petition an accounting firm prepared petitioner’s tax returns for b petitioner’s delivery of tax returns to respondent’s offices on date petitioner signed income_tax returns for original returns with original signatures after he signed those returns he photocopied them and signed them in blue ink over his photocopied signatures photocopied returns with original signatures petitioner prepared a letter of transmittal addressed both to paul m harrington harrington baltimore’s district_director and elizabeth s henn henn in the baltimore office of district_counsel petitioner’s letter stated dear mr harrington and mrs henn t am delivering to district_counsel with this letter original filings of tax returns for the year and for each year thereafter up through and including my attorney mr jeffrey dickstein - has spoken with mr gregory s hrebiniak department of justice who instructed him to have me file said returns with district_counsel petitioner delivered the original returns with original signatures for accompanied by the letter of transmittal to henn’s secretary at the baltimore maryland office of district_counsel st paul place suite at about a m on date at that time petitioner intended those to be his filed returns and he believed that he had filed those returns by delivering them to the office of district_counsel henn’s secretary date stamped and signed a copy of the transmittal letter petitioner then went to respondent’s offices pincite hopkins plaza baltimore which included the office of the baltimore district_director petitioner entered the building at about a m and asked a security guard for directions to harrington’s office the guard told petitioner that harrington was at lunch and directed petitioner to a second person petitioner asked that person for directions to harrington’s office that second person told petitioner that harrington was at lunch and that he the second person could hold the package and give it to harrington when harrington returned from lunch petitioner asked the second person if he had authority to accept documents on harrington’s behalf and the second person said that he did petitioner wrote attn paul harrington on the - - envelope containing the letter of transmittal and the photocopied returns with original signatures for petitioner closed the flap on the envelope that contained those returns and secured the metal clasp petitioner did not show or identify the contents of the envelope to the second person petitioner gave the envelope to the second person c respondent’s processing of the return sec_1 respondent’s procedures in deliveries for harrington were usually processed by susan arczynski arczynski the assistant district director’s secretary her usual practice was to stamp the time and date when she received an item and to use the director’s routing stamp on the item if there was room to do so if there was no room for the director’s routing stamp arczynski’s usual practice was to staple to the item a small routing slip containing the same information as the routing stamp she always used a routing slip instead of the stamp if the item was a tax_return arczynski was at work on date at trial she could not remember whether she had received allnutt’s package of returns for the years personnel in the district director’s office usually directed persons who asked where to file tax returns to the walk-in area of the taxpayer services office on the first floor -- - processing of the returns delivered to district_counsel respondent’s district counsel’s office did not place any identifying marks or stamps on the returns for the years in issue that petitioner delivered to henn’s secretary on date ie the original returns with original signatures those returns were forwarded to the baltimore special procedures office of the district_director which stamped them received on date someone wrote on the top of the first page of each of those returns copy of return secured or received by examination processing of the returns delivered to hopkins plaza respondent did not place a date received stamp on or make any other record showing when respondent received the photocopied returns with original signatures for the years in issue an unidentified person or persons in respondent’s philadelphia service_center stamped the following on the front page of each photocopied return with original signature for the years in issue irs received from district postmark and received and delinquent original cleared for processing by on date and resort received on date someone from an unidentified irs office stamped on the bottom left corner of the front page of each photocopied return with original signature for the years in issue pos sorted for statute review however that - stamped information was marked through in an attempt to make it unreadable on a date not specified in the record an unidentified person acting for respondent added a document_locator_number to the upper right corner of the first page of each photocopied return with original signature for the years in issue respondent mailed the notice_of_deficiency to petitioner for tax years and on date d allnutt v commissioner petitioner previously filed a petition in this court seeking our review of the commissioner’s determination of deficiencies in petitioner’s income_tax for allnutt v commissioner tcmemo_1991_6 allnutt i affd without published opinion 956_f2d_1162 4th cir cert_denied 506_us_816 in allnutt i we granted the commissioner’s motion to dismiss the case for failure to state a claim because petitioner made only frivolous allegations we also sustained the commissioner’s determination relating to deficiencies in petitioner’s income_tax for and decided that petitioner had the following amounts of taxable_income year amount dollar_figure big_number big_number big_number big_number big_number - - id in allnutt i we also sustained additions to tax under sec_6654 as determined by the commissioner granted the commissioner’s motion for summary_judgment as to fraud under sec_6653 and granted the commissioner’s motion for imposition of a penalty under sec_6673 id our decision in allnutt i is final opinion a whether respondent timely issued the notice_of_deficiency to petitioner for tax years and contentions of the parties we first decide whether respondent timely issued the notice_of_deficiency for petitioner’s tax years and generally the commissioner must assess tax within years after the due_date of a timely filed return or the filing of the return sec_6501 the notice_of_deficiency was sent on date if petitioner filed returns for those years before date the assessment of deficiencies for and is barred by the statute_of_limitations ’ id if petitioner’s returns were not filed before date the notice_of_deficiency was timely issued ' respondent does not contend that petitioner omitted more than percent of his gross_income see sec_6501 that he consented to an extension of the time to assess tax or that there are any other circumstances that would lengthen the usual 3-year period for assessment of tax --- - petitioner contends that on date he delivered the photocopied returns with original signatures for the years in issue to the baltimore district director’s office and his delivery of that set of returns constitutes filing of those returns respondent contends that petitioner’s returns for the years in issue were filed on date when the baltimore district’s special procedures office stamped them received whether petitioner delivered the photocopied returns with original signatures for the years in issue to hopkins plaza on date we next decide whether as petitioner contends he delivered to hopkins plaza in baltimore on date the photocopied returns with original signatures for the years in issue the cover letter petitioner delivered on date to the office of district_counsel shows that he intended to file his original returns with the office of district_counsel and intended to deliver a copy of those returns to the district_director petitioner testified that on date he delivered an envelope containing his photocopied returns with original signatures for to an individual in the office of petitioner concedes that delivery of his original returns with original signatures to respondent’s office of district_counsel does not constitute filing of those returns -- - the district_director who told petitioner that he had the authority to accept deliveries for the district_director respondent contends that petitioner’s testimony is not credible we disagree we decide whether a witness is credible on the basis of objective facts the reasonableness of the testimony and the demeanor of the witness 140_us_417 338_f2d_602 9th cir affg 41_tc_593 330_f2d_119 5th cir 89_tc_105 ndollar_figure petitioner consistently and repeatedly described the steps he took to deliver the photocopied returns with original signatures a philadelphia service_center stamp irs received from district appears on the front page of each photocopied return with original signature for the years in issue petitioner contends that the stamp shows that the baltimore district_director received the photocopied returns for the years in issue and sent them to the philadelphia service_center which received the returns on date respondent offered no explanation of the stamp and no argument to the contrary the stamp tends to support petitioner’s claim that he delivered the photocopied returns with original signatures for the years in issue to the baltimore district_director because it apparently shows that the philadelphia service_center received those returns from a district_office arczynski the secretary in harrington’s office who processed deliveries to harrington on date was respondent’s only witness she described routine procedures at her office but had no knowledge of the facts of this case we find that petitioner hand delivered the photocopied returns with original signatures for the years in issue to someone in the building containing the district director’s offices on date whether delivery of the returns for the years in issue to hopkins plaza constituted filing of those returns an individual taxpayer must file his or her return in the internal_revenue_district in which the legal residence or principal_place_of_business of the individual is located or at the service_center serving that district as the secretary may by regulations designate sec_6091 a the applicable regulations provide dollar_figure91-2 place for filing income_tax returns ---- a individuals estates and trusts -- except as provided in paragraph c of this section income_tax returns of individuals estates and trusts shall be filed with the district_director for the internal_revenue_district in which is located the legal residence or principal_place_of_business of the person required to make the return or if such person has no legal residence or principal_place_of_business in any internal_revenue_district with the district_director at baltimore md c returns filed with service centers ---- notwithstanding paragraphs a and b of this section whenever instructions applicable to income_tax returns provide that the returns be filed with a service_center the returns must so be filed in accordance with the instructions d hand-carried returns ---notwithstanding paragraphs and of sec_6091 and paragraph c of this section-- persons other than corporations ---returns of persons other than corporations which are filed by hand carrying shall be filed with the district_director or with any person assigned the administrative supervision of an area zone or local office constituting a permanent post of duty within the internal_revenue_district of such director as provided in paragraph a of this section thirty-one hopkins plaza 1s a permanent post of duty for the baltimore district_director to be a return for statute_of_limitations purposes the document must honestly and reasonably be intended as such by the taxpayer 280_us_453 friedmann v commissioner tcmemo_2001_ documents not treated as filed returns where nothing in the record shows that the taxpayer intended his delivery of documents to an agent to constitute filing of returns a taxpayer may not by his or her own ambiguous conduct even if unintentional secure the benefit of the limitations_period see 281_us_245 petitioner did not intend the returns that he delivered to the district_director to be his filed returns petitioner did not treat the photocopied returns with original signatures enclosed in the envelope that he gave to an unidentified employee pincite hopkins plaza as returns he intended to file he did not indicate that the envelope contained his tax returns he did not request a receipt and he did not ask that a copy of the cover letter be date-stamped as he had done at district counsel’s offices petitioner’s date transmittal letter said he intended the original returns with original signatures which he delivered to respondent’s office of district_counsel to be his filed returns thus petitioner did not file his returns for or by hand delivering photocopies of his original returns with original signatures to hopkins plaza on date petitioner’s returns were filed on date when the baltimore special procedures office of the district_director stamped them received thus respondent timely issued the notice_of_deficiency to petitioner for tax years and b whether petitioner may carry forward net operating losses from to the years in issue contentions of the parties petitioner contends that his deductions for exceeded his income and thus generated net operating losses and that he may carry forward those losses to the years in issue respondent contends that res_judicata bars petitioner from contending that his deductions exceeded his income in because we decided his tax_liability for in a prior case petitioner contends that res_judicata does not apply because according to petitioner sec_6214 and several cases he cites allow him to calculate the proper amount of tax for closed years we agree with respondent for reasons stated next effect of allnutt i on petitioner’s attempt to litigate his deductions for in this case under the doctrine_of res_judicata when a court of competent jurisdiction has entered a judgment on the merits of a cause of action the parties to the suit and their privies are in support of respondent’s contention that the notice_of_deficiency was timely issued respondent moved to reopen the record after the trial to offer into evidence returns that respondent contends are petitioner’s photocopied returns with original signatures for and the envelope that respondent contends petitioner used to mail those returns to respondent’s philadelphia service_center in light of our conclusion that respondent timely issued the notice_of_deficiency we will deny respondent’s motion as moot -- - bound by every matter that was or could have been offered and received to sustain or defeat the claim 333_us_591 91_tc_14 res_judicata applies to tax cases commissioner v sunnen supra calcutt v commissioner supra in commissioner v sunnen supra pincite the supreme court said income taxes are levied on an annual basis each year is the origin of a new liability and of a separate cause of action thus if a claim of liability or non- liability relating to a particular tax_year is litigated a judgment on the merits is res_judicata as to any subsequent proceeding involving the same claim and the same tax_year res_judicata applies to all matters which were or might have been offered in the prior case 463_us_110 452_us_394 commissioner v sunnen supra pincite issues which affect the computation of tax_liability that were or could have been litigated in a prior case are part of the cause of action which are barred if res_judicata applies 101_tc_365 95_tc_560 three requirements must be satisfied for res_judicata to preclude relitigation of a taxpayer’s tax_liability two of these requirements are that the parties in the second case must be the same as or in privity with the parties in the first case and the first case must have resulted ina final -- - judgment on the merits by a court of competent jurisdiction commissioner v sunnen supra see nevada v united_states supra federated dept stores inc v moitie supra the first requirement is met here because the parties are identical in both cases the second requirement is met because allnutt i resulted in a final judgment on the merits this is so because a decision based on a party’s failure to state a claim on which relief may be granted is a decision on the merits with full res_judicata effect 19_f3d_514 n 10th cir 815_f2d_1114 7th cir the third requirement is that the cause of action l1 e the tax_liability in the second case must be the same as in the prior case petitioner contends that the third requirement is not met because net_operating_loss carryforwards at issue in the instant case were not at issue in allnutt i petitioner’s argument is an attempt to sidestep well-settled principles of res_judicata to prevail on a net_operating_loss carryforward claim petitioner must show that he had a loss in a prior year e that his deductions losses or credits exceeded his taxable_income in a prior year and the prior year’s loss may be applied against income ina later year sec_172 obviously petitioner does not dispute that the first and second requirements are met petitioner is attempting in substance to reopen closed years the second of these points was not decided in allnutt i however the first point was decided we decided that he had taxable_income in the years thus he did not have losses in those years that decision is now final res_judicata bars petitioner from relitigating that issue here we conclude that the third requirement is met and that petitioner is barred by res_judicata from arguing that he has losses in which he can carry forward to the years in issue sec_6214 b petitioner contends that sec_6214 permits him to deduct net operating losses for in this case because it requires us to consider facts from other years to correctly redetermine a deficiency we disagree sec_6214 provides that we shall consider facts from other years as may be necessary to redetermine correctly deficiencies in the years before us however petitioner’s tax years were at issue in allnutt i and res_judicata bars sec_6214 provides sec b jurisdiction over other years and quarters ---the tax_court in redetermining a deficiency of income_tax for any taxable_year or of gift_tax for any calendar_year or calendar_quarter shall consider such facts with relation to the taxes for other years or calendar quarters as may be necessary correctly to redetermine the amount of such deficiency but in so doing shall have no jurisdiction to determine whether or not the tax for any other year or calendar_quarter has been overpaid or underpaid -- - reconsideration of issues that could have been litigated in that case thus we reject petitioner’s contention that sec_6214 overrides res_judicata barenholtz v united_states springfield st ry co v united_states robarts v commissioner hamilton indus inc v commissioner and budd co v commissioner petitioner contends that on the basis of the holdings in 784_f2d_375 fed cir 312_f2d_754 103_tc_72 affd without published opinion 56_f3d_1390 11th cir 97_tc_120 and 33_tc_813 he 1s not precluded by res_judicata from disputing whether he may deduct net operating losses from in the years in issue because those cases allowed consideration of facts from closed tax years we disagree the courts in those cases allowed the parties to consider facts from years closed by the statute_of_limitations in calculating tax_liabilities for the years before the court however those cases do not control here because they did not involve years that were litigated and barred by res_judicata conclusion we conclude that res_judicata bars petitioner from disputing the amounts of his deductions for thus petitioner may not deduct net operating losses carried forward from to the years in issue c whether to grant petitioner’s motion to dismiss and impose sanctions after trial and briefing petitioner moved to dismiss this case and to impose sanctions on respondent under rule c petitioner contends that he sought discovery of form sec_895 notice of statute expiration for tax years and that respondent failed to give him those forms until date petitioner contends that the form sec_895 indisputably prove that he filed his returns in date petitioner contends that we should have a hearing if we deem it necessary a hearing is not necessary petitioner points out that the form sec_895 include an entry which states statute date petitioner contends and respondent does not deny that respondent uses the form sec_895 to track the date that the period of limitations expires that statute date refers to the statute_of_limitations and that means date petitioner points out that he signed and dated his returns on date years before date thus petitioner contends that the form sec_895 establish that he filed the returns for the years in issue on - - date we disagree a form_895 does not establish when a taxpayer’s returns were filed filing of a return is established by facts showing proper delivery or mailing of a return with the intent to file it as a return see sec_6091 b a lucas v pilliod lumber co u s pincite florsheim bros drygqoods co v united_states u s pincite sec_1_6091-2 income_tax regs petitioner filed a motion asking that we dismiss this case and impose sanctions on respondent under rule c petitioner contends that respondent withheld the form sec_895 in bad faith and points out that we have considerable discretion to impose sanctions citing 718_f2d_251 7th cir respondent contends that the form sec_895 were provided to petitioner several months before trial as the moving party petitioner bears the burden_of_proof under the normal evidentiary rule imposing proof obligations on the moving party 482_f2d_10 lst cir see 92_tc_729 affd without published opinion 935_f2d_1282 3d cir s cal loan association v commissioner 4_bta_223 petitioner has not met the burden of proving that respondent withheld the form sec_895 or that --- - respondent violated any order we will deny petitioner’s motion to dismiss his case and to seek sanctions under rule c accordingly an appropriate order will be issued petitioner relies on 634_fsupp_1414 d md and other cases involving prosecutorial misconduct that reliance is misplaced because those cases involved sanctions for prosecutorial conduct in criminal prosecutions
